Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 7/28/22. Claims 1-2, 4 and 6-14 are pending and are being examined in this Office Action.

Priority
            The applicant claims benefit as follows:

                
    PNG
    media_image1.png
    48
    384
    media_image1.png
    Greyscale


Allowable Claims
Claims 1-2, 4 and 6-14 are allowed over the prior art of record.

Reason for Allowance
Applicant’s claimed invention is directed to a method for synthesizing a monofunctional thiuram which comprises (1) reacting a tetraorganylthiuram disulfide with an organyl mercaptan to produce the monofunctional thiuram and a dithiocarbamate metal salt or a dithiocarbamate metalloid salt under basic conditions, wherein the monofunctional thiuram is of the structural formula:

    PNG
    media_image2.png
    88
    121
    media_image2.png
    Greyscale

wherein R1 and R2 can be the same or different and represent organyl radicals, wherein R1 and R2 contain a total of at least 8 carbon atoms, and wherein R and R2 can join together to form a cyclic structure, and wherein R5 represents an organyl radical containing at least 1 carbon atoms, (2) separating the monofunctional thiuram in an organic phase from the dithiocarbamate metal salt or a dithiocarbamate metalloid salt in an aqueous phase, and (3) recovering the monofunctional thiuram from the aqueous phase.
The closest prior art is Corredor et al. (J. Chromatography A, 2009, 1216, 43).
Corredor et al. teaches a method for synthesizing a thiuram disulfide (Captopril-TBTD) from Captopril and TBTD under acidic conditions (buffered with acetonitrile) as shown below. The optimal pH for reaction was found to be a pH 6.0. (page 44, first column second paragraph to second column first paragraph; Figures 2, 4 and 7; page 45, second column, third paragraph; page 47, second column, second paragraph). 

    PNG
    media_image3.png
    180
    435
    media_image3.png
    Greyscale


Corredor et al. is deficient in that it does not teach formation of a dithiocarbamate metal salt or a dithiocarbamate metalloid salt under basic conditions.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above. Hence, the claimed process is considered novel and unobvious over the prior art.

Conclusion
Claims 1-2, 4 and 6-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
                
                

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658